Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks filed on 12/9/2020 in which claims 10 and 11 are cancelled and claims 1 and 23 are amended to change the scope and breadth of the claims.  No claims are newly added. 
Claims 1-9 and 12-23 are pending in the instant application and are examined on the merits herein.
	Priority
This application is a National Stage Application of PCT/EP2017/063639, filed on 6/6/2071.  The instant application claims foreign priority to IT 102016000058037 filed on 6/7/2016. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 12/4/2018. However, it is noted that the certified copy of the foreign priority document is not accompanied by an English translation and statement of translation accuracy.

Withdrawn Objections/Rejections
All rejection(s)/objection(s) of record for claim(s) 10 and 11 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.
Applicant’s amendment, filed on 12/9/2020, with respect to the rejection of claim 1-9 and 12-23 under 35 U.S.C. § 112(a), for lack of enablement, has been fully considered and is persuasive. Applicant has narrowed the scope of the claims by withdrawn.
Applicant’s amendment, filed on 12/9/2020, with respect to the rejection of claim 1-9 and 12-23 under 35 U.S.C. § 112(a), for indefiniteness, has been fully considered and is persuasive. Applicant has amended the claims to make the structural elements of the administered composition clear. The rejection is hereby withdrawn.
Applicant’s amendment, filed on 12/9/2020, with respect to the rejection of claim 23 under 35 U.S.C. § 112(d), has been fully considered and is persuasive. Applicant has amended the claim to be in independent form. The rejection is hereby withdrawn.

Rejections Necessitated by Amendment
The following are new ground(s) or modified rejections necessitated by Applicants' amendment, filed on 12/9/2020, wherein instant independent claims 1 and 23 are amended to alter the breadth and scope of the claims, wherein the remaining pending claims depend from said independent claims.  Therefore, new grounds of rejection have been made or rejections from the previous Office Action have been modified.
New Grounds of Rejection
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paoletti et al. (WO 2007/135116, IDS).
Paoletti et al. discloses viscosupplements, prepared as aqueous solutions, gels or lyophilized powders, comprising a mixture of polysaccharides, exemplified as a mixture of hyaluronic acid (with molecular weight range of 100-1000 kDa) and lactose derivatized chitosan (a.k.a. Chitlac, with a molecular weight range of 400-1000 kDa, a degree of lactose substitution from 45-80%, wherein Chitlac is prepared via reductive amination), wherein the total polymer concentration in said composition is in the range 1.5-3.0 %w/v, with a weight ratio of hyaluronic acid:chitlac in the range 10:1 to 1:1. (pp. 9-12, 22; Claims 1, 5-7, 12, 15-20 and 22-29; Examples 1, 4-8, 13, 14, 19, 21 and 22)
Accordingly, the instant claims are anticipated by the cited prior art.
Double Patenting

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 23 of the instant application is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending application US 16/318227.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:  The composition of ‘227 comprises a clathrate dispersed within a polymer matrix comprising a mixture of hyaluronate and chitosan-lactate, obtained by reductive amination of D-glucosamine having a lactose substitution degree of at least 40%, wherein said composition is exemplified as an aqueous solution. The instant claim recites a biomaterial, specifically in the form of an aqueous solution comprising a polysaccharide mixture comprising a mixture of hyaluronate and chitosan-lactate, obtained by reductive amination of D-glucosamine having a lactose substitution degree of at least 40%. While the instant claims do not recite a clathrate, the instant claims employ the transitional phrase comprising which allows for the presence of unrecited elements. Hence, the aqueous solution comprising a clathrate and a hyaluronate/chitosan-lactate polymer matrix of ‘227 is an obvious variant of the instant claim.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Paoletti et al. (WO 2007/135116, IDS)
Paoletti et al. teaches methods for treatment of inflammatory and/or trauma based osteoarticular pathologies, specifically osteoarthritis, arthrosis, meniscus or ligament ruption, and as a viscosupplement in ophthalmic surgery, by administering a composition comprising a mixture of polysaccharides, exemplified as a mixture of hyaluronic acid (with molecular weight range of 100-1000 kDa) and lactose derivatized chitosan (a.k.a. Chitlac, with a molecular weight range of 400-1000 kDa, a degree of lactose substitution from 45-80%, wherein Chitlac is prepared via reductive amination), wherein the total polymer concentration in said composition is in the range 1.5-3.0 %w/v, with a weight ratio of hyaluronic acid:chitlac in the range 10:1 to 1:1. (pp. 9-12, 22; Claims 1, 5-7, 12, 15-20 and 22-29; Examples 1, 4-8, 13, 14, 19, 21 and 22)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method of Paoletti for use in ophthalmic surgery and treatment of ligament ruption or osteoarthritis, fulfills the instant limitations of a method for “tissue repair” or “traumatic or post-surgical tissue process” or “post-surgical sequelae of tendon and/or cartilage tissues”.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
Response to Arguments
Applicants’ response with respect to the obviousness rejection over Paoletti, has been fully considered but is not persuasive. 
Applicant argues that Paoletti is directed towards method of viscosupplementation but does not discloses or suggest the method of the instant invention which is exemplified by modulating cellular adhesions, promoting proliferation 
The rejection is still deemed proper and is maintained.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Paoletti et al. (WO 2007/135116, IDS), in view of Muzzarelli et al. (US 8,383,157; 2013, reference of record)
The disclosure of Paoletti is disclosed as discussed above. Paoletti does not teach treatment of trauma or post-surgical sequleae involving dermal tissue.
Muzzarelli teaches administration of a composition comprising chitosan derivatives or mixtures of chitosan and hyaluronate in plastic surgery or dermocosmesis 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method of Paoletti could be expanded to skin wounds, which one of ordinary skill recognizes as equivalent to “traumatic…sequelae involving dermis…tissues”, because Muzzarelli teaches that it is known in the art the mixtures of chitosan derivatives and hyaluronic acid may be used to treat skin wounds.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
Response to Arguments
Applicant argues that the combined prior art does not render the independent claims prima facie obvious for the reasons outlined above, thus the rejection of dependent claims that reply on the teachings of said combined prior art, should be withdrawn.  Applicants' arguments are not persuasive because the rejection of the independent claims is maintained as prima facie obvious over said combined prior art, as per the response to arguments above.
The rejection is still deemed proper and is maintained.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Paoletti et al. (WO 2007/135116, IDS), in view of Hollander et al. (US 7,842,487; 2010, reference of record)
The disclosure of Paoletti is disclosed as discussed above. Paoletti does not teach treatment of psoriatic osteoarthritis.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method of Paoletti could be expanded to treat psoriatic arthritis, because Paoletti specifically teaches treating osteoarthritis and Hollander teaches the hyaluronic acid based compositions can be specifically used to treat psoriatic osteoarthritis.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
Response to Arguments
Applicant argues that the combined prior art does not render the independent claims prima facie obvious for the reasons outlined above, thus the rejection of dependent claims that reply on the teachings of said combined prior art, should be withdrawn.  Applicants' arguments are not persuasive because the rejection of the independent claims is maintained as prima facie obvious over said combined prior art, as per the response to arguments above.
The rejection is still deemed proper and is maintained.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new and/or modified ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DALE R MILLER/Primary Examiner, Art Unit 1623